DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niyama et al. (US 2005/0083465 A1).
Re claim 13, Niyama et al. discloses a device comprising an optical member (230); a transparent panel (210) bonded to the optical member; and a cured resin layer (250) interposed between the optical member and the transparent panel, wherein, on the transparent panel, a light shielding portion (103) is formed in a region corresponding to the peripheral edge of a display region of the optical member, and wherein, on the display region side of the light shielding portion, a wall (510) defining a forming region for the cured resin layer is formed.

Re claim 15, Niyama et al. disclose the device wherein the light shielding portion formed at the periphery of the display region of one of the optical members is formed so as to share one side with a light shielding portion formed at the periphery of the display region of another optical member adjacent to the one optical member (Fig. 1, refs. 101, 102, 103). 
Re claims 16 and 18, discloses the device wherein the wall is formed from the upper surface of the light shielding portion to the display side (Fig. 1, ref. 103; Fig. 8a, ref. 510).  The light shielding portion and the wall overlap each other.
Re claims 17 and 19, Niyama et al. discloses the device wherein the wall and the cured resin are made of the same resin composition (silicone resin) (paragraph 0090).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyama et al.
Re claim 1, Niyama et al. discloses a method for manufacturing an optical device in which an optical member (230) and a transparent panel (210) are bonded together via a cured resin layer (250), comprising a step of forming, on one of the optical member and the transparent panel, a wall (510) surrounding a forming region for the cured resin layer and having at least one opening; a step of laminating the optical member and the transparent panel to form a laminated body in which a resin filling space surrounded by the wall is formed between the first optical member and the transparent panel; a step of filling the resin filling space of the laminated body (paragraphs 0084-0085).  Niyama et al. does not disclose the method comprising the step of filling the resin filling space with a photocurable resin composition; and a step of curing the photocurable resin composition to form the cured resin layer. 
It would have been obvious to one having ordinary skill in the art to employ the method comprising the step of filling the resin filling space with a photocurable resin composition; and a step of curing the photocurable resin composition to form the cured resin layer since employing a photocurable resin for the resin to be cured by UV light is a well known and conventional way of curing a resin.  

Re claim 5, Niyama et al. does not disclose the method wherein the step of filling the resin filling space with the photocurable resin composition and the step of curing the photocurable resin composition filling the resin filling space is conducted in parallel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the step of filling the resin filling space with the photocurable resin composition and the step of curing the photocurable resin composition filling the resin filling space is conducted in parallel since combining manufacturing steps in order to improve manufacturing efficiency is well known in the art.
Re claim 6, Niyama et al. discloses the method wherein the opening is provided with two holes of an injection hole (650) for injecting the photocurable resin composition and an exhaust hole (530) for exhausting air in the resin filling space.
Re claim 7, Niyama et al. discloses the method wherein the photocurable resin composition is injected with the opening directing upward (Fig. 10, ref. 640).
Re claim 8, Niyama et al. discloses the method wherein the laminated body is tilted so that the opening is position at the uppermost position to inject the photocurable resin composition (Fig. 10, ref. 210, 230, 250).
Re claim 9, Niyama et al. disclose the method wherein the photocurable resin composition is cured to form the cured resin layer (paragraph 0089).  Niyama et al. does not disclose the method wherein the laminated body is returned to a horizontal position before curing.

Re claim 10, Niyama et al. discloses the method wherein, on the transparent panel, a light shielding portion (103) is formed in a region corresponding to the peripheral edge of a display region of the optical member, and wherein the wall (510) is provided on the display region side of the light shielding portion surrounding the display region of the optical member (Fig. 8a, ref. 510). 
Re claims 11, Niyama et al. discloses the method wherein the wall is formed from the upper surface of the light shielding portion to the display side (Fig. 1, ref. 103; Fig. 8a, ref. 510).  The light shielding portion and the wall overlap each other.
Re claim 12, Niyama et al. discloses the method wherein the walls may also be made of curable resin (paragraph 0090), but does not disclose the method wherein the wall and the cured resin are made of the same photocurable resin composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the wall and the cured resin are made of the same photocurable resin composition since employing a photocurable resin for the resin to be cured by UV light is a well-known and conventional way of curing a resin.  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niyama et al. in view of Hogue et al. (6,361,389 B1).

Hogue discloses a method wherein the hollow needle is pierced thorough the wall (col. 5, lines 62, 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the hollow needle is pierced thorough the wall since doing so would replace the need for a separate injection port. 
Re claim 3, Niyama et al. discloses the method wherein the wall (510) is formed to have a relatively large thickness at a portion to be pieced by the hollow needle (Fig. 8a, ref. 510). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD H KIM/            Primary Examiner, Art Unit 2871